HARMONY METALS, INC. 315 University Avenue Los Gatos, California 95030 Tel. (408) 899-5981 Fax: (925) 271-2741 March 7, 2012 Mr. William H. Thompson Division of Corporation Finance U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Harmony Metals, Inc. Item 4.01 Form 8-K Filed February 22, 2012 File No. 0-54249 Dear Mr. Thompson: Reference is made to your comment letter, dated February 27, 2012, relating to the subject Form 8-K (the “Comment Letter”).Set forth below are the comments contained in the Comment Letter followed by our response thereto. Unless otherwise specified in our responses, references to page numbers are to the version of the document subject to the Comment Letter, and not to the amended version we are filing with the submission of this letter.Contemporaneously with the filing of this letter we are filingan amendment to the above referenced form 8-K. 1. Please correct the commission file number on the cover page. Our records show that your commission file number is 0-54249. Response: We have revised the cover page accordingly. 2. Please revise your disclosure in the third paragraph to state whether LACPA’s report on the financial statements for either of the past two years contained an adverse opinion or a disclaimer of opinion or was qualified or modified as to uncertainty, audit scope or accounting principles. Refer to paragraph (a)(1)(ii) of Item 304 of Regulation S-K. Response: We have revised the disclosure accordingly. 3. Please revise your disclosure in the sixth paragraph to state, if true, that you did not consult with Marcum, LLP regarding the matters in paragraph (a)(2) of Item 304 of Regulation S-K during the two most recent years or any subsequent interim period prior to engaging that accountant. Refer to paragraph (a)(2) of Item 304 of Regulation S-K. Mr. William H. Thompson U.S. Securities and Exchange Commission March 7, 2012 Page 2 Response: We have revised the disclosure accordingly. 4. Please file an updated letter from Lake & Associates, CPA’s LLC as Exhibit 16 to the amendment filed in response to our comments in accordance with Items 304(a)(3) and 601(b)(16) of Regulation S-K. Response: We have filed an updated letter from Lake & Associates, CPA’s LLC as Exhibit 16.1 to Form 8-K/A filed concurrently with this response. The Company acknowledges that: - it is responsible for the adequacy and accuracy of the disclosure in the filing; - Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and - it may not assert staff comments as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Thank you for your assistance and cooperation. Harmony Metals, Inc. By: /s/ Jay Elliot Name: Jay Elliot Title: Chief Executive Officer
